NO. 12-22-00219-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


                                                         §
IN RE:
                                                         §       ORIGINAL PROCEEDING
L.M., RELATOR
                                                         §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        L.M., acting pro se, filed this original proceeding to challenge Respondent’s failure to
rule in the case for twelve months and to raise jurisdictional arguments. 1 On August 3, 2022, the
Clerk of this Court informed Relator that the petition fails to comply with appellate Rules 52.3(k)
and 52.7. 2 See TEX. R. APP. P. 52.3 (form and contents of petition); TEX. R. APP. P. 52.7 (record).
The notice warned that the petition would be referred to this Court for dismissal unless Relator
provided the appendix and the record on or before August 8. Relator provided an appendix but
did not provide a record.
        Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. The petition must contain
certain items, including an appendix. See TEX. R. APP. P. 52.3. Texas Rule of Appellate
Procedure 52.7 requires the relator to file a record as part of his petition in an original
proceeding. TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy of
every document that is material to his claim for relief and that was filed in any underlying
proceeding; and (2) “a properly authenticated transcript of any relevant testimony from any


        1
          Respondent is the Honorable Jeffrey B. Doran, Judge of the County Court at Law in Anderson County,
Texas. The Texas Attorney General’s Office is the Real Party in Interest.
        2
          L.M. previously filed a pro se notice of appeal in the same trial court cause number, but that appeal was
also dismissed for failure to comply with the appellate rules. See Interest of I.M., No. 12-22-00130-CV, 2022 WL
2836268 (Tex. App.—Tyler July 20, 2022, no pet.) (per curiam) (mem. op.).
underlying proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this Court with a record sufficient to establish the right
to mandamus relief. See In re Mack, No. 12-19-00238-CV, 2019 WL 3024757, at *1 (Tex.
App.–Tyler July 10, 2019, orig. proceeding) (mem op.). In this case, Relator did not provide a
record in accordance with Rule 52.7. Absent a record, we cannot determine whether Relator is
entitled to mandamus relief.           See id.     Because Relator’s petition fails to comply with the
appellate rules, nothing is presented for this Court to review. Therefore, we deny the petition for
writ of mandamus.
Opinion delivered August 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           AUGUST 17, 2022

                                        NO. 12-22-00219-CV



                                                 L.M.,
                                                 Relator
                                                   V.

                                   HON. JEFFREY B. DORAN,
                                          Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by L.M.;
who is the relator in appellate cause number 12-22-00219-CV and a party to trial court cause
number CCL-21-17250, pending on the docket of the County Court at Law of Anderson County,
Texas. Said petition for writ of mandamus having been filed herein on August 3, 2022, and the
same having been duly considered, because it is the opinion of this Court that the writ should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3